DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-25, drawn to a tip assembly and disposable, flexible mirror strip, classified in A61B1/253.
Claims 26-35, drawn to an intraoral scanner, classified in A61B1/00172.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  The product of Group I is related to a tip assembly and disposable, flexible mirror strip, while the product in Group II is related to an intraoral scanner, giving the products materially different designs.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A61B1/253 and a unique keyword search.  Group II would not be searched in the above, and would instead require a search in at least CPC A61B1/00172 and a unique keyword search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Derek Stettner on 3/4/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “15” in Fig. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the tip sleeve and the tip support body are autoclavable”.  This limitation is indefinite because it is unclear from this recitation if the term “autoclavable” applies to any material that could physically be placed into an autoclave or to a specific material which allows the tip sleeve and support body to retain their structure and function after being processed by an autoclave.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 10-13, 15-16, 19-22, 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020174048 A1 by Foged et al. (hereinafter “Foged”).
Claim 1, Foged discloses a tip assembly for an intraoral scanner (scanning tip 5), the tip assembly comprising: a tip support body (scanning tip 5 comprises hard part 25 and soft part 26) having a first end (proximal end), a second, opposite end (distal end), and an outer surface located between the first end and the second end (outer surface of 25 and 26; [0092-95]; Figs. 2, 15); a disposable, flexible mirror strip (PCB 34) having a first end (proximal end), a second, opposite end (distal end; [0099]), and a mirror fixed to the second end (mirror 49; [0158-159]; Figs. 6B, 15); and a tip sleeve (sheath 44) having a first end (proximal end) and a second, opposite end (distal end), wherein the tip sleeve is sized and shaped to slide over at least a portion of both the tip support body and the flexible mirror strip ([0161]; Fig. 15).
Regarding Claim 2, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the first end of the tip support body includes a first electrical contact along the outer surface (connecting pin attached to the scanning tip 5), and wherein the first end of the flexible mirror strip includes a second electrical contact (connecting pin on the PCB 34) configured to physically engage the first electrical contact (connection between pins; [0099]; Figs. 7A-B).
Regarding Claim 5, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the flexible mirror strip includes a nonconductive element disposed between the first end and the second end of the flexible mirror strip (rigid section 36 of PCB 34 is made of glass-reinforced epoxy material; [0099]; Fig. 6B).
Regarding Claim 6, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the outer surface of the tip support body defines at least one protrusion or recess (recesses 32 in soft part 26 of the scanning tip 5; [0103]; Figs. 7A-B), and wherein the flexible mirror strip defines at least one protrusion or recess configured to engage the at least one protrusion or recess of the tip support body to releasably couple the flexible mirror strip assembly to the tip support body (L-shaped arms 35 for connection to the soft part 26 of the scanning tip 5; [0099]; Fig. 6B), wherein the at least one protrusion or recess of the tip support body includes a plurality of recesses along the outer surface of the tip support body (recesses 32 in soft part 26 of the scanning tip 5; [0103]; Figs. 7A-B), and wherein the at least one protrusion or recess of the flexible mirror strip includes a plurality of protrusions configured to snap into the plurality of recesses to couple the flexible mirror strip onto the tip support body via frictional 
Regarding Claim 7, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the outer surface of the tip support body defines at least one protrusion or recess (recesses 32 in soft part 26 of the scanning tip 5; [0103]; Figs. 7A-B), and wherein the flexible mirror strip defines at least one protrusion or recess configured to engage the at least one protrusion or recess of the tip support body to releasably couple the flexible mirror strip assembly to the tip support body (L-shaped arms 35 for connection to the soft part 26 of the scanning tip 5; [0099]; Fig. 6B), wherein the at least one protrusion or recess of the tip support body includes a plurality of recesses along the outer surface of the tip support body (recesses 32 in soft part 26 of the scanning tip 5; [0103]; Figs. 7A-B), and wherein the at least one protrusion or recess of the flexible mirror strip includes a plurality of protrusions having shapes smaller than that of the recesses, such that the plurality of protrusions are configured to first pass through the recesses along a first direction (sliding movement shown in Fig. 7B; [0102]), and the flexible mirror strip is then configured to slide in a second direction perpendicular to the first direction (sliding movement shown in Fig. 7A; [0100-101]) until the protrusions are disposed underneath the outer surface of the tip support body (LEDs 37 on PCB 34 are positioned under light blocker 31 on the outside of the scanning tip 5; [0099-103]; Figs. 7A-B, 9).
Regarding Claim 8, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the outer surface of the tip support body defines at least one protrusion or recess (recesses 32 in soft part 26 of the scanning tip 5; [0103]; Figs. 7A-B), and wherein the flexible mirror strip defines at least one protrusion or recess configured to engage the at least one protrusion or recess of the tip support body to releasably couple the flexible mirror strip assembly to the tip support body (L-shaped arms 35 for connection to the soft part 26 of the scanning tip 5; [0099]; Fig. 6B), wherein the at least one protrusion or recess of the tip support body includes a protruding ledge (distal end of scanning tip 5 as shown in Fig. 3), and wherein the first end of the flexible mirror strip is configured to slide under the protruding ledge to couple the flexible mirror strip to the tip support body (sliding movement shown in Figs. 7A-B).

Claim 10, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the second end of the tip support body is tapered (distal end of scanning tip 5; Fig. 9), and wherein the second end of the flexible mirror strip is configured to flex and bend over the tapered second end of the tip support body (bend in PCB 34; [0099, 169]; Figs. 6B, 10).
Regarding Claim 11, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the first end of the tip support body includes a flange and a plurality of protrusions extending from the flange (proximal support ring with protrusions shown in Fig. 10).
Regarding Claim 12, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the second end of the tip support body includes two tapered arms separated by a gap (L-shaped arms 35; [0099]; Fig. 6A).
Regarding Claim 13, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the flexible mirror strip is an elongate strip having a length as measured between the first and second ends of the flexible mirror strip (PCB 34 extends from a proximal end to a distal end), and a width extending perpendicular to the length (width of PCB 34), wherein the width is smaller than the length, and wherein the width is constant along the length of the flexible mirror strip (Figs. 6B, 10).
Regarding Claim 15, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the first end of the tip sleeve is circular in cross-section (proximal end of scanning tip 5 in sheath 44; Figs. 9-10).
Regarding Claim 16, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the tip sleeve includes a plurality of internal features configured to guide the tip sleeve over the tip support body (grooves along the inside of the sheath; Fig. 10).
Regarding Claim 19, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the flexible mirror strip is coupled to the outer surface of the tip support body, and the tip sleeve is disposed over the flexible mirror strip (see assembly in Fig. 10).
Regarding Claim 20, Foged discloses the tip assembly of claim 19.  Foged further discloses wherein the first end of the tip support body includes a flange and a plurality of protrusions extending from the flange, wherein the flange and protrusions are disposed outside of the tip sleeve (mushroom heads 30 at the proximal end of the soft part 26 of scanning tip 5; [0096-97]; Figs. 4-5).
Claim 21, Foged discloses a disposable, flexible mirror strip for an intraoral scanner (PCB 34), the disposable, flexible mirror strip comprising: an elongate, flexible body having a first end (proximal end), a second, opposite end (distal end; [0099]), and a mirror fixed to the second end (mirror 49; [0158-159]; Figs. 6B, 15)
Regarding Claim 22, Foged discloses the disposable, flexible mirror strip of claim 21.  Foged discloses further comprising an electrical contact at the first end (connecting pin on the PCB 34; [0099]).
Regarding Claim 24, Foged discloses the disposable, flexible mirror strip of claim 21.  Foged discloses further comprising a removable protective cover layer disposed over the mirror (hygiene barrier over mirror 49; [0159, 169]).
Regarding Claim 25, Foged discloses a tip assembly for an intraoral scanner (scanning tip 5; [0092-95]; Figs. 2, 15), the tip assembly comprising the disposable, flexible mirror strip of claim 21 (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Foged in view of US 20030142934 A1 by Pan et al. (hereinafter “Pan”).
Regarding Claim 3, Foged discloses the tip assembly of claim 2.  Foged further discloses an electrical connection at the second electrical contact point (connection between pins; [0099]; Figs. 7A-B).
Foged does not disclose a resistor electrically coupled to the second electrical contact.  However, Pan discloses a scanning system including a flexure 700 onto which a mirror 710 is attached.  The flexure 700 has an embedded resistor which stretches along the length of the device shown in Figs. 7(A)-(B) ([0066-69]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Regarding Claim 4, Foged as modified by Pan discloses the tip assembly of claim 3.  Foged further discloses a PCB heater element ([0098]; Fig. 6A).
Foged does not disclose the resistor disposed at least partially beneath the mirror.  However, Pan discloses a scanning system including a flexure 700 onto which a mirror 710 is attached.  The flexure 700 has an embedded resistor which stretches along the length of the device shown in Figs. 7(A)-(B) including under the mirror 710 and heats the device ([0066-69]; Figs. 7(A)-(B)).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mirror strip disclosed by Foged with the resistor disclosed by Pan with the benefit of controlling the temperature of the device using very little energy output (Pan [0069-70]).
Regarding Claim 17, Foged discloses the tip assembly of claim 1.  Foged does not disclose wherein the second end of the tip sleeve includes an aperture sized and shaped to receive light when the tip sleeve is coupled to the tip support body and the flexible mirror strip.  However, Pan discloses a light beam directed to a MEMS mirror system (as shown in Fig. 9) through one or more small fibers ([0079-80]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Foged with the light direction disclosed by Pan with the benefit of providing control and orientation of the scanning light on a mirror for use with an endoscope (Pan [0017-18]). 
Regarding Claim 23, Foged discloses the disposable, flexible mirror strip of claim 22.  Foged further discloses an electrical connection at the second electrical contact point (connection between pins; [0099]; Figs. 7A-B), a PCB heater element ([0098]; Fig. 6A), and a connector interface which enables detection for a sleeve type placed over a tip assembly when electrically coupled ([0157]).
Foged does not disclose a resistor.  However, Pan discloses a scanning system including a flexure 700 onto which a mirror 710 is attached.  The flexure 700 has an embedded resistor which stretches along the length of the device shown in Figs. 7(A)-(B) including under the mirror 710 and heats the device ([0066-69]; Figs. 7(A)-(B)).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mirror strip disclosed by Foged with the resistor disclosed by Pan with the benefit of controlling the temperature of the device using very little energy output (Pan [0069-70]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foged in view of US 20190069771 A1 by Shimonov (hereinafter “Shimonov”).
Regarding Claim 9, Foged discloses the tip assembly of claim 1.  Foged further discloses wherein the outer surface of the tip support body defines at least one protrusion or recess (recesses 32 in soft part 26 of the scanning tip 5; [0103]; Figs. 7A-B), and wherein the flexible mirror strip defines at least one protrusion or recess configured to engage the at least one protrusion or recess of the tip support body to releasably couple the flexible mirror strip assembly to the tip support body (L-shaped arms 35 for connection to the soft part 26 of the scanning tip 5; [0099]; Fig. 6B), wherein the at least one protrusion or recess of the tip support body includes a first protrusion adjacent the first end of the tip body (mushroom heads 30 at the proximal end of the soft part 26 of scanning tip 5; [0096-97]; Figs. 4-5) and a second protrusion adjacent the second end of the tip support body (one of recesses 32 in soft part 26 of the scanning tip 5; [0103]; Figs. 7A-B), wherein the at least one protrusion or recess of the flexible mirror strip includes a second recess adjacent the second end of the flexible mirror strip (one of L-shaped arms 35 for connection to the soft part 26 of the scanning tip 5; [0099]; Fig. 6B), wherein and the second protrusion is configured to extend through the second recess (Figs. 9-10).
Foged does not disclose a first recess adjacent the first end of the flexible mirror strip or the first protrusion is configured to extend through the first recess.  However, Shimonov discloses a dental device with an attachment piece 404 attached to a handle 402 via an interlocking geometry.  The attachment piece 404 serves as a dental mirror shaft having a mirror 420 at the distal end ([0137-138]).   The mirror shaft comprises a first interlocking geometry which mechanically interlocks with a second interlocking geometry and can be attached using a snap-fit.  The first interlocking geometry at the proximal end of the attachment piece 404 comprises at least one window or protrusion to complete the interference mechanism between the elements 402 and 404 ([0111]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible mirror strip disclosed by Foged to include a proximal window used to attach with a protrusion as disclosed by Shimonov with the benefit of resisting interference to the device caused by rotational or axial movements of the shaft during use (Shimonov [0111]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Foged in view of Pan and WO 2012056963 A1 by Segawa et al. (hereinafter “Segawa”).
Regarding Claim 14, Foged discloses the tip assembly of claim 1.  Foged does not disclose wherein the flexible mirror strip is laminated with polyimide, and includes a printed resistor.  However, Pan discloses a scanning system including a flexure 700 onto which a mirror 710 is attached.  The flexure 700 has an embedded resistor which stretches along the length of the device shown in Figs. 7(A)-(B) ([0066-69]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mirror strip disclosed by Foged with the resistor disclosed by Pan with the benefit of controlling the temperature of the device using very little energy output (Pan [0069-70]).
Further, Segawa discloses an imaging system including a cover glass heat generating unit 59 applied to cover glass 8c.  First and second heat insulating sheets 9b and 9c are disposed against a heater and lens components, and first heat insulating sheet 9b is made of polyimide ([0033-35]; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Foged with the polyimide sheet disclosed by Segawa with the benefit of obtaining a configuration for accurately measuring the temperature of a cover glass in an endoscope observation site (Segawa [0037]).   

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Foged in view of US 20200129275 A1 by van der Poel et al. (hereinafter “van der Poel”).
Regarding Claim 18, Foged discloses the tip assembly of claim 1.  Foged does not disclose wherein the tip sleeve and the tip support body are both autoclavable.  However, van der Poel discloses a tip of an optical scanner being cleaned via autoclaving ([0059-62]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Foged with the ability to be autoclaved as disclosed by van der Poel with the benefit of reusing the tip without the risk of transferring bacteria or other contaminants (van der Poel [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090057543 A1
US 20150342337 A1
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795